                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    TIMOTHY V. LONG, et al.,                             Case No. 18-cv-03694-KAW
                                   8                   Plaintiffs,
                                                                                             ORDER TO SHOW CAUSE
                                   9            v.

                                  10    CITY OF PITTSBURG, et al.,
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On June 20, 2018, Plaintiff Timothy V. Long filed the instant case, which appeared to

                                  14   challenge the settlement in Case No. 18-cv-3694-KAW, Bengard v. City of Pittsburg California.

                                  15   (See Dkt. No. 1 at 4.) Plaintiff also filed a motion to reopen the Bengard case, as well as an

                                  16   application for leave to proceed in forma pauperis ("IFP application"). (Dkt. Nos. 2, 4.)

                                  17          On June 25, 2018, the then-presiding judge denied without prejudice Plaintiff's IFP

                                  18   application, and ordered Plaintiff to file an amended application or to pay the $400 filing fee by

                                  19   July 9, 2018. (Dkt. No. 5.) On July 1, 2018, the then-presiding judge also terminated Plaintiff's

                                  20   motion to reopen the Bengard case in light of the status of the IFP application. (Dkt. No. 6.) The

                                  21   July 1, 2018 order was returned to the court as undeliverable. (Dkt. No. 8.)

                                  22          Plaintiff did not file the amended IFP application or pay the filing fee. On July 24, 2018,

                                  23   the then-presiding judge issued an order extending the deadline to August 23, 2018, and advised

                                  24   Plaintiff that he could file a motion to reopen the Bengard case in the Bengard action (which

                                  25   would not require a filing fee). (Dkt. No. 10.) A clerk's notice regarding consent or declination

                                  26   was also issued on July 25, 2018 and August 10, 2018; the August 10, 2018 clerk's notice was

                                  27   later returned as undeliverable. (Dkt. Nos. 11-14.)

                                  28          Plaintiff again failed to file the amended IFP application or pay the filing fee. On August
                                   1   30, 2018, the then-presiding judge extended the deadline to September 20, 2018, and warned

                                   2   Plaintiff that failure to file the amended IFP application or pay the filing fee could result in the

                                   3   case being closed without prejudice. (Dkt. No. 16.) On September 24, 2018, the instant case was

                                   4   related to the Bengard case, and the case was reassigned to the undersigned.

                                   5          As of the date of this order, Plaintiff has failed to file the amended IFP application or pay

                                   6   the filing fee. Additionally, three of the Court's orders -- the July 1, 2018 order terminating the

                                   7   motion to reopen the Bengard case, the August 10, 2018 clerk's notice regarding consent or

                                   8   declination, and the September 25, 2018 order reassigning the case to the undersigned -- were also

                                   9   returned as undeliverable. The Court notes that it is the duty of "a party proceeding pro se whose

                                  10   address changes while an action is pending [to] promptly file with the Court and serve upon all

                                  11   opposing parties a Notice of Change of Address specifying the new address." (Local Rule 3-

                                  12   11(a).) The Court may dismiss a complaint when mail directed to a pro se party by the Court is
Northern District of California
 United States District Court




                                  13   returned to the Court as undeliverable, and "[t]he Court fails to receive within 60 days of this

                                  14   return a written communication from the . . . pro se party indicating a current address." (Civil

                                  15   Local Rule 3-11(b).) The July 1, 2018 order was returned to the Court as undeliverable on July

                                  16   16, 2018 and the August 10, 2018 clerk's notice was returned on August 23, 2018; no updated

                                  17   address has been received since.

                                  18          Accordingly, the Court ORDERS Plaintiff to show cause, by November 14, 2018, by: (1)

                                  19   filing the amended IFP application or paying the filing fee, (2) providing the Court with Plaintiff's

                                  20   current address, and (3) explaining why Plaintiff has repeatedly failed to comply with the Court's

                                  21   orders. Failure to timely respond will result in the Court reassigning this case to a district judge

                                  22   and recommending that the case be dismissed.

                                  23          IT IS SO ORDERED.

                                  24   Dated: October 24, 2018
                                                                                              __________________________________
                                  25                                                          KANDIS A. WESTMORE
                                  26                                                          United States Magistrate Judge

                                  27

                                  28
                                                                                          2
